Citation Nr: 0420264	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.

2.  Entitlement to service connection for degenerative joint 
disease in the right knee, claimed as arthritis of the legs.

3.  Entitlement to service connection for deep venous 
thrombosis and abdominal aortic aneurysm, claimed as 
circulatory problems.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for cold related 
injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1940 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
benefit sought.   

The case was previously before the Board in February 2001, at 
which time it was Remanded to provide certain notices and to 
obtain medical records.  The case is once again before the 
Board for appellate consideration of the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative has asserted that additional 
treatment records from the VA medical center in Oakland Park 
for the period between the veteran's separation from service 
to 1978 should be obtained in support of the veteran's 
claims.  The VA's statutory duty to assist the veteran 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

It is noted that the RO acknowledged that clinical records 
from January to July 1998 reference only a history of hip 
arthritis but were without confirmation by X-rays.  Although 
the hip joints were actually reported as within normal limits 
on X-ray in November 1998, X-ray minimal degenerative 
arthritic changes of both hips were noted on X-rays from 
March 1994.  Inasmuch as service connection is established 
for residuals of a right ileum fracture, i.e. in the region 
of the claimed disorder, the Board considers that a medical 
opinion would be helpful as to whether there is any 
association between the claimed disorder and the service 
connected disability.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The RO should contact the VA medical 
center at Oakland Park, Florida, in order 
to request copies of records pertaining 
to the veteran's treatment at that 
facility for arthritis of the hips, 
degenerative joint disease of the right 
knee, deep venous thrombosis and 
abdominal aortic aneurysm (claimed as 
circulatory problems), peripheral 
neuropathy and/or cold related injuries 
for the period between the veteran's 
separation in September 1945 through 
1978.  If the search for such records has 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.

2.  Thereafter, the claims file should be 
referred to a VA physician or appropriate 
specialist.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Based on this 
review, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that any arthritis 
of the hip is etiologically related to, 
and/or has been aggravated by, the 
veteran's service or the veteran's 
service connected residuals of a right 
ileum fracture.  If the physician 
believes that an examination is warranted 
the veteran should be scheduled for an 
examination.  The complete rationale for 
all opinions expressed must be provided.  
All reports should be typed.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




